Exhibit 10.1


CONFORMIS, INC.
$50,000,000
EQUITY DISTRIBUTION AGREEMENT










May 10, 2017


Canaccord Genuity Inc.
99 High Street, Suite 1200
Boston, Massachusetts 02110


Ladies and Gentlemen:


ConforMIS, Inc., a Delaware corporation (the “Company”), confirms its agreement
(this “Agreement”) with Canaccord Genuity Inc. (“Canaccord”), as follows:
1.Issuance and Sale of Shares. The Company agrees that, from time to time during
the term of this Agreement, on the terms and subject to the conditions set forth
herein, it will issue and sell through Canaccord, acting as sales agent, shares
(the “Shares”) of the Company’s common stock, $0.00001 par value per share (the
“Common Stock”) having an aggregate offering price of up to $50,000,000. The
Shares will be sold on the terms set forth herein at such times and in such
amounts as the Company and Canaccord shall agree from time to time. The issuance
and sale of the Shares through Canaccord will be effected pursuant to the
Registration Statement (as defined below) filed by the Company and declared
effective by the Securities and Exchange Commission (the “Commission”).
2.    Placements.
(a)
Placement Notice. Each time that the Company wishes to issue and sell Shares
hereunder (each, a “Placement”), it will notify Canaccord by e-mail notice (or
other method mutually agreed to in writing by the parties) containing the
parameters within which it desires to sell the Shares, which shall at a minimum
include the number of Shares (“Placement Shares”) to be issued, the time period
during which sales are requested to be made, any limitation on the number of
Shares that may be sold in any one day and any minimum price below which sales
may not be made (a “Placement Notice”), a form of which shall be mutually agreed
upon by the Company and Canaccord. The Placement Notice shall originate from any
of the individuals (each an “Authorized Representative”) from the Company set
forth on Schedule 1 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from Canaccord set forth on Schedule 1 attached hereto, as such
Schedule 1 may be amended from time to time. The Placement Notice shall be
effective upon confirmation by Canaccord unless and until (i) Canaccord declines
to accept the terms contained therein for any reason, in its sole discretion, in
accordance with the notice requirements set forth in Section 4, (ii) the entire
amount of the Placement Shares have been sold, (iii) the Company suspends or
terminates the Placement Notice in accordance with the notice requirements set
forth in Section 4, (iv) the Company issues a subsequent Placement Notice with
parameters superseding those on the earlier dated Placement Notice, or (v) the
Agreement has been terminated under the provisions of Section 12.

(i)
Placement Fee. The amount of compensation to be paid by the Company to Canaccord
with respect to each Placement (in addition to any expense reimbursement
pursuant to Section 7(i)(ii)) shall be equal to 3.0% of gross proceeds from each
Placement.

(ii)
No Obligation. It is expressly acknowledged and agreed that neither the Company
nor Canaccord will have any obligation whatsoever with respect to a Placement or
any Placement Shares unless and until the Company delivers a Placement Notice to
Canaccord, and then only upon the terms specified therein and herein. It is also
expressly acknowledged that Canaccord will be under no obligation to purchase
Shares on a principal basis. In the event of a conflict between the terms of
this Agreement and the terms of a Placement Notice, the terms of the Placement
Notice control.

3.    Sale of Placement Shares by Canaccord. Subject to the terms and conditions
of this Agreement, upon the Company’s issuance of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement,
Canaccord will use its commercially reasonable efforts consistent with its
normal trading and sales practices to sell on behalf of the Company and as
agent, such Placement Shares up to the amount specified, and otherwise in
accordance with the terms of such Placement Notice. The Company acknowledges
that Canaccord will conduct the sale of Placement Shares in compliance with
applicable law including, without limitation, Regulation M under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and that such compliance
may include a delay in commencement of sales efforts after receipt of a
Placement Notice. Canaccord will provide written confirmation to the Company no
later than the opening of the Trading Day next following the Trading Day on
which they have made sales of Placement Shares hereunder setting forth the
number of Placement Shares sold on such day, the compensation payable by the
Company to Canaccord with respect to such sales, and the Net Proceeds (as
defined below) payable to the Company. Canaccord may sell Placement Shares by
any method permitted by law deemed to be an “at the market” offering under Rule
415 of the Securities Act of 1933, as amended (the “Securities Act”), including
without limitation sales made directly on or through The NASDAQ Global Select
Market (the “Principal Trading Market”), on any other existing trading market
for the Common Stock, sales to or through a market maker other than on an
exchange or in negotiated transactions at market prices prevailing at the time
of sale or at prices related to such prevailing market prices. Notwithstanding
anything to the contrary set forth in this Agreement or a Placement Notice, the
Company acknowledges and agrees that (i) there can be no assurance that
Canaccord will be successful in selling any Placement Shares or as to the price
at which any Placement Shares are sold, if at all, and (ii) Canaccord will incur
no liability or obligation to the Company or any other person or entity if they
do not sell Placement Shares for any reason other than a failure by Canaccord to
use its commercially reasonable efforts consistent with its normal trading and
sales practices to sell on behalf of the Company and as agent such Placement
Shares as provided under this Section 3. For the purposes hereof, “Trading Day”
means any day on which the Principal Trading Market is open for trading.
4.    Suspension of Sales. The Company or Canaccord may, upon notice to the
other party in writing, by telephone (confirmed immediately by verifiable
facsimile transmission) or by e-mail notice (or other method mutually agreed to
in writing by the parties), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice. The Company agrees that no such notice shall be
effective against Canaccord unless it is made to one of the individuals named on
Schedule 1 hereto, as such Schedule may be amended from time to time.
5.    Settlement.
(a)
Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
third (3rd) Business Day (or such earlier day as is agreed by the parties to be
industry practice for regular-way trading) following the date on which such
sales are made (each a “Settlement Date”). The amount of proceeds to be
delivered to the Company on a Settlement Date against the receipt of the
Placement Shares sold (“Net Proceeds”) will be equal to the aggregate sales
price at which such Placement Shares were sold, after deduction for (i) the
commission or other compensation for such sales payable by the Company to
Canaccord, as the case may be, pursuant to Section 2 hereof, as the case may be,
(ii) any other amounts due and payable by the Company to Canaccord hereunder
pursuant to Section 7(i) hereof, and (iii) any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales.

(b)
Delivery of Shares. On each Settlement Date, the Company will, or will cause its
transfer agent to, electronically transfer the Placement Shares being sold by
crediting Canaccord’s accounts or its designee’s account at The Depository Trust
Company through its Deposit Withdrawal Agent Commission System or by such other
means of delivery as may be mutually agreed upon by the parties hereto and, upon
receipt of such Placement Shares, which in all cases shall be freely tradeable,
transferable, registered shares in good deliverable form, Canaccord will, on
each Settlement Date, deliver the related Net Proceeds in same day funds
delivered to an account designated by the Company prior to the Settlement Date.
If the Company defaults in its obligation to deliver Placement Shares on a
Settlement Date, the Company agrees that in addition to and in no way limiting
the rights and obligations set forth in Section 10 hereto, it will (i) hold
Canaccord harmless against any loss, claim, damage, or expense (including legal
fees and expenses), as incurred, arising out of or in connection with such
default by the Company and (ii) pay to Canaccord any commission, discount, or
other compensation to which it would otherwise have been entitled absent such
default.

6.    Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, Canaccord that:
(a)
Registration Statement and Prospectus. The Common Stock is registered pursuant
to Section 12(b) of the Exchange Act, and the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission (the “Commission Documents”) since the Company has been subject
to the requirements of Section 12 of the Exchange Act, and all of such filings
required to be filed within the last 12 months have been made on a timely basis.
The Common Stock is currently quoted on the Principal Trading Market under the
trading symbol “CFMS”. The Company and the transactions contemplated hereby meet
the requirements for use of Form S-3 under the Securities Act and the rules and
regulations thereunder (“Rules and Regulations”), including but not limited to
the transaction requirements for an offering made by the issuer set forth in
Instruction I.B.1 to Form S-3. The Company has prepared and filed with the
Commission a registration statement on Form S-3 (Registration Number 333-215464)
with respect to the Shares to be offered and sold by the Company pursuant to
this Agreement. Such registration statement, at any given time, including the
amendments thereto at such time, the exhibits and any schedules thereto at such
time, the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 under the Securities Act at such time and the documents otherwise
deemed to be a part thereof or included therein by the rules and regulations
under the Securities Act, is herein called the “Registration Statement.” The
Registration Statement, including the base prospectus contained therein (the
“Base Prospectus”) was prepared by the Company in conformity with the
requirements of the Securities Act and all applicable Rules and Regulations. One
or more prospectus supplements relating to the Shares (the “Prospectus
Supplements,” and together with the Base Prospectus and any amendment thereto
and all documents incorporated therein by reference, the “Prospectus”) have been
or will be prepared by the Company in conformity with the requirements of the
Securities Act and all applicable Rules and Regulations and have been or will be
filed with the Commission in the manner and time frame required by the
Securities Act and the Rules and Regulations. Any amendment or supplement to the
Registration Statement or Prospectus required by this Agreement will be so
prepared and filed by the Company and, as applicable, the Company will use
commercially reasonable efforts to cause it to become effective as soon as
reasonably practicable. No stop order suspending the effectiveness of the
Registration Statement has been issued, and no proceeding for that purpose has
been instituted or, to the knowledge of the Company, threatened by the
Commission. No order preventing or suspending the use of the Base Prospectus,
the Prospectus Supplement, the Prospectus or any Issuer Free Writing Prospectus
(as defined herein) has been issued by the Commission. Copies of all filings
made by the Company under the Securities Act and all Commission Documents that
were filed with the Commission have either been delivered to Canaccord or made
available to Canaccord on the Commission’s Electronic Data Gathering, Analysis,
and Retrieval system (“EDGAR”). Any reference herein to the Registration
Statement, the Prospectus, or any amendment or supplement thereto shall be
deemed to refer to and include the documents incorporated (or deemed to be
incorporated) by reference therein pursuant to Item 12 of Form S-3 under the
Securities Act, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or Prospectus shall be
deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein. For
the purposes of this Agreement, the “Applicable Time” means, with respect to any
Shares, the time of sale of such Shares pursuant to this Agreement.

(b)
No Misstatement or Omission. Each part of the Registration Statement, when such
part became or becomes effective, at any deemed effective date pursuant to
Rule 430B(f)(2) on the date of filing thereof with the Commission and at each
Applicable Time and Settlement Date, and the Prospectus, on the date of filing
thereof with the Commission and at each Applicable Time and Settlement Date,
conformed or will conform in all material respects with the requirements of the
Securities Act and the Rules and Regulations; each part of the Registration
Statement, when such part became or becomes effective, did not or will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and the Prospectus, on the date of filing thereof with the
Commission, and the Prospectus and the applicable Issuer Free Writing
Prospectus(es) issued at or prior to such Applicable Time, taken together
(collectively, and with respect to any Shares, together with the public offering
price of such Shares, the “Disclosure Package”) and at each Applicable Time and
Settlement Date, did not or will not include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading; except
that the foregoing shall not apply to statements or omissions in any such
document made in reliance on information furnished in writing to the Company by
Canaccord expressly stating that such information is intended for use in the
Registration Statement, the Prospectus, or any amendment or supplement thereto,
or in any Issuer Free Writing Prospectus(es).

(c)
Conformity with Securities Act and Exchange Act. The documents incorporated by
reference in the Registration Statement or the Prospectus, or any amendment or
supplement thereto, when they became effective under the Securities Act or were
filed with the Commission under the Exchange Act, as the case may be, conformed
in all material respects with the requirements of the Securities Act or the
Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder, and none of such documents contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading; and any further
documents so filed and incorporated by reference in the Registration Statement
or the Prospectus or any further amendment or supplement thereto, when such
documents become effective or are filed with the Commission, as the case may be,
will conform to the requirements of the Securities Act or the Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder and will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; provided however, that this representation and warranty shall
not apply to any statements or omissions (a) that have been corrected in a
filing that has been incorporated by reference in the Prospectus not less than
24 hours prior to the relevant Applicable Time or (b) made in reliance on
information furnished in writing to the Company by Canaccord expressly stating
that such information is intended for use in any such document.

(d)
Financial Information. The financial statements (including the related notes
thereto and the supporting schedules) of the Company and its consolidated
subsidiaries listed on Schedule 2 hereto (the “Subsidiaries”), set forth or
incorporated by reference in the Registration Statement, Prospectus and
Disclosure Package, have been and will be prepared in accordance with Regulation
S-X under the Securities Act, in all material respects, and with United States
generally accepted accounting principles consistently applied at the times and
during the periods covered thereby (except (i) as may be otherwise indicated in
such financial statements or the notes thereto, and(ii) in the case of unaudited
interim statements, subject to normal year-end audit adjustments and the
exclusion or condensing of certain footnotes), and fairly present in all
material respects and will fairly present in all material respects the financial
position of the Company as of the dates indicated and the results of its
operations and the changes in its cash flows for the periods specified (subject,
in the case of unaudited statements, to normal year-end adjustments); and the
other financial information included or incorporated by reference in the
Registration Statement, the Prospectus and the Disclosure Package has been
derived from the accounting records of the Company and its Subsidiaries and
presents fairly in all material respects the information shown thereby. The
Company does not have any material liabilities or obligations, direct or
contingent, which are not disclosed in the Registration Statement, Prospectus
and Disclosure Package, as of the date of filing of those documents.

(e)
Organization.

(i)
The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of Delaware with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Registration Statement and Prospectus; and the Company is
duly qualified as a foreign entity to transact business and is in good standing
in each jurisdiction in which such qualification is required, whether by reason
of the ownership or leasing of property or the conduct of business, except where
the failure, individually or in the aggregate, to be so qualified or in good
standing or have such power or authority would not, individually or in the
aggregate, have a material adverse effect on (i) the consolidated business,
operations, assets, properties, financial condition, prospects or results of
operations of the Company and its Subsidiaries taken as a whole, (ii) the
transactions contemplated hereby or (iii) the ability of the Company to perform
its obligations under this Agreement (collectively, a “Material Adverse
Effect”).

(ii)
Each of the Subsidiaries has been duly formed and is validly existing (and in
good standing, where applicable) under the laws of the jurisdiction of its
formation has full power and authority to own, lease and operate its properties
and conduct its business as described in the Registration Statement and their
Prospectus and is duly qualified to transact business and is in good standing in
each jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure to be so qualified or in good standing or have such power or
authority would not, individually or in the aggregate, have a Material Adverse
Effect.

(f)
Subsidiaries. Except as described in the Prospectus, all of the assets described
in the Prospectus as owned by the Subsidiaries of the Company are owned directly
by the Subsidiaries. Except for the Subsidiaries, the Company owns no beneficial
interest, directly or indirectly, in any corporation, partnership, joint
venture, limited liability company or other entity.

(g)
Encumbrances. Except as described in the Registration Statement, Prospectus and
Disclosure Package, each of the Company and its Subsidiaries has (i) good and
marketable title to all of the properties and assets owned by it that are
material to the business of the Company and the Subsidiaries taken as a whole,
free and clear of all material liens, charges, claims, security interests or
encumbrances (collectively, “Encumbrances”), except those that (i) do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries or (ii) would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, and
(ii) possession under all material leases to which it is party as lessee. All
leases and contracts to which the Company or its Subsidiaries is a party are
valid and binding and no material default has occurred and is continuing
thereunder, and no event or circumstance that with the passage of time or giving
of notice, or both, would constitute such a material default has occurred and is
continuing, and, to the knowledge of the Company, no defaults by the
counterparties exist under any such leases or contracts.

(h)
No Improper Practices. (i) Neither the Company nor the Subsidiaries, nor to the
knowledge of the Company, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or the Subsidiaries, has, in
the past five years, used any corporate funds of Company for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds of Company,
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977; or made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment; (ii) no relationship, direct or indirect, exists between
or among the Company or, to the knowledge of the Company, the Subsidiaries, on
the one hand, and the directors, officers and stockholders of the Company or, to
the knowledge of the Company, the Subsidiaries, on the other hand, that is
required by the Securities Act to be described in the Registration Statement and
the Prospectus that is not so described; (iii) no relationship, direct or
indirect, exists between or among the Company or the Subsidiaries or any
affiliate of them, on the one hand, and the directors, officers, stockholders or
directors of the Company or, to the knowledge of the Company, the Subsidiaries,
on the other hand, that is required by the rules of the Financial Industry
Regulatory Authority (“FINRA”) to be described in the Registration Statement and
the Prospectus that is not so described; and (iv) except as described in the
Prospectus, there are no material outstanding loans or advances or material
guarantees of indebtedness by the Company or, to the knowledge of the Company,
the Subsidiaries to or for the benefit of any of their respective officers or
directors or any of the members of the families of any of them.

(i)
Investment Company Act. The Company is not now and, after giving effect to the
offering and sale of the Shares, will not be required to register as an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

(j)
Capitalization. All of the issued shares of capital stock of the Company have
been duly and validly authorized and issued and are fully paid and
non-assessable and have been issued in compliance with all applicable United
States federal and state and all applicable foreign securities laws; and all of
the issued shares of capital stock or other equity interests of the Subsidiaries
have been duly and validly authorized and issued and are fully paid and
non-assessable (except, in the case of any foreign subsidiary, for directors’
qualifying shares) and the shares of such Subsidiaries are owned directly or
indirectly by the Company and are held free and clear of all Encumbrances. None
of the outstanding shares of Common Stock were issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase securities of the Company. Except as may be described in the
Registration Statement and the Prospectus, and except with respect to equity
awards issued under the Company’s equity incentive plans, there are no
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company.

(k)
The Shares. The Shares have been duly authorized and, when issued, delivered and
paid for pursuant to this Agreement, will be validly issued, fully paid and
non-assessable, free and clear of all Encumbrances and will be issued in
compliance with all applicable United States federal and state and all
applicable foreign securities laws; the capital stock of the Company, including
the Common Stock, conforms in all material respects to the description thereof
contained in the Registration Statement and the Common Stock, including the
Placement Shares, will conform to the description thereof contained in the
Prospectus as amended or supplemented. Neither the stockholders of the Company,
nor any other person or entity have any preemptive rights or rights of first
refusal with respect to the Placement Shares, or other rights to purchase or
receive any of the Placement Shares or any other securities or assets of the
Company, and no person has the right, contractual or otherwise, to cause the
Company to issue to it, or register pursuant to the Securities Act, any shares
of capital stock or other securities or assets of the Company upon the issuance
or sale of the Placement Shares, in each case except for rights that have been
validly waived.

(l)
No Material Changes. Since the date of the most recent financial statements of
the Company set forth or incorporated by reference in the Registration
Statement, the Prospectus and the Disclosure Package, (i) neither the Company
nor any of the Subsidiaries has sustained any material loss or interference with
the business of the Company and its Subsidiaries, taken as a whole, including
without limitation, from fire, explosion, flood or other calamity, whether or
not covered by insurance, or from any labor dispute or court or governmental
action, order or decree, except in each case as otherwise disclosed in the
Registration Statement, Prospectus and Disclosure Package; (ii) there have been
no transactions entered into by the Company or the Subsidiaries which are
material to the Company and its Subsidiaries, considered as a whole, (iii) there
has not been any material change, on a consolidated basis, in the authorized
capital stock of the Company and its Subsidiaries (other than the issuance of
shares of Common Stock upon the exercise of stock options and warrants described
as outstanding in, and the grant of options and awards under existing equity
incentive plans described in, the Registration Statement, Prospectus and
Disclosure Package), any material increase in the short-term debt or long-term
debt of the Company and its Subsidiaries, on a consolidated basis, or any
dividend or distribution of any kind declared, set aside for payment, paid or
made by the Company on any class of Capital Stock, or any Material Adverse
Effect, or any development reasonably likely to cause or result in a Material
Adverse Effect.

(m)
Legal Proceedings.

(i)
Except as set forth in the Registration Statement, Prospectus and Disclosure
Package, there is no legal, governmental, administrative or other claim,
proceeding, investigation, action, suit or inquiry pending, or, to the knowledge
of the Company, threatened against or affecting the Company or its Subsidiaries
or any of their respective properties or to which the Company or its
Subsidiaries is or may be a party or to which any property of the Company or its
Subsidiaries is or may be the subject, or against any officer, director or
employee of the Company or the Subsidiaries in connection with such person’s
employment therewith that, if determined adversely to the Company or the
Subsidiaries or such officer, director or employee, would individually or in the
aggregate have, or reasonably be expected to have, a Material Adverse Effect.
Neither the Company nor its Subsidiaries is a party to or subject to the
provisions of, any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality which would have a Material Adverse Effect.

(ii)
There are no legal, governmental or administrative proceedings, investigations,
actions, suits or inquiries or contracts or documents of the Company or its
Subsidiaries that are required to be described in or filed as exhibits to the
Commission Documents, Registration Statement or any of the documents
incorporated by reference therein by the Securities Act or the Exchange Act or
by the rules and regulations of the Commission thereunder that have not been so
described or filed as required by the Securities Act or the Exchange Act and the
Rules and Regulations under either of them.

(n)
Authorization; Enforceability.

(i)
The Company has all requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, to provide the
representations, warranties and indemnities under this Agreement and all
necessary action has been duly and validly taken by the Company to authorize the
execution, delivery and performance of this Agreement. This Agreement has been
duly and validly authorized, executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as rights to
indemnification and contribution hereunder may be limited by applicable law and
except as enforcement hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether applied
in a proceeding in law or equity).

(ii)
Executing and delivering this Agreement and the issuance and sale of the Shares
and the compliance by the Company with all of the provisions of this Agreement
and the consummation of the transactions contemplated herein will not result in
(i) a breach or violation of any of the terms and provisions of, or constitute a
default under, any obligation, agreement, covenant or condition contained in any
indenture, mortgage, deed of trust, loan or credit agreement or other agreement
or instrument to which the Company or its Subsidiaries is a party or by which
either of them is bound or to which any of the property of the Company or its
Subsidiaries is subject, (ii) a violation of the Company’s certificate of
incorporation or bylaws, (iii) a violation of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or its Subsidiaries or any of their properties, or (iv) the creation
of any material Encumbrance upon any assets of the Company or its Subsidiaries
or the triggering, solely as a result of the Company’s execution and delivery of
this Agreement, of any preemptive or anti-dilution rights or rights of first
refusal or first offer, or any similar rights (whether pursuant to a “poison
pill” provision or otherwise), on the part of holders of the Company’s
securities or any other person, except, in the cases of (i), (iii) and (iv)
above, for any such conflict, breach, violation, creation or default that would
not, individually or in the aggregate, have a Material Adverse Effect. Neither
the Company nor its Subsidiaries or affiliates, nor any person acting on its or
their behalf, has issued or sold any shares of Common Stock or securities or
instruments convertible into, exchangeable for and/or otherwise entitling the
holder thereof to acquire shares of Common Stock which would be integrated with
the offer and sale of the Shares hereunder.

(o)
Enforceability of Agreements. All agreements between the Company and third
parties expressly referenced in the Prospectus are legal, valid and binding
obligations of the Company enforceable in accordance with their respective
terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited be federal or
state securities laws or public policy considerations in respect thereof and
except for any unenforceability that, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

(p)
No Violations or Default. Neither the Company nor any of its Subsidiaries is
(i) in violation of any provisions of its articles of incorporation, bylaws or
any other governing document as amended and in effect on and as of the date
hereof, (ii) in default (and no event has occurred which, with notice or lapse
of time or both, would constitute a default) under any indenture, mortgage, deed
of trust, loan or credit agreement or any provision of any instrument or
contract to which it is a party or by which it is bound that, individually or in
the aggregate, could have a Material Adverse Effect or (iii) subject to a
Company Repayment Event (as defined below). As used herein, “Company Repayment
Event” means any event or condition which gives the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment
prior to the stated maturity or date of mandatory redemption or repayment
thereof of all or a portion of such indebtedness by the Company or its
Subsidiaries.

(q)
Compliance with Laws. The Company and its Subsidiaries have not violated and are
in compliance with all laws, statutes, ordinances, regulations, rules and orders
of each foreign, federal, state or local government and any other governmental
department or agency having jurisdiction over the Company and the Subsidiaries,
and any judgment, decision, decree or order of any court or governmental agency,
department or authority having jurisdiction over the Company and the
Subsidiaries, except for such violations or noncompliance which, individually or
in the aggregate, would not have a Material Adverse Effect.

(r)
Consents and Permits. The Company and its Subsidiaries possess all such
licenses, permits, consents, orders, certificates, authorizations, approvals,
franchises and rights issued by and have obtained or made all such registrations
with the appropriate federal, state, foreign or local regulatory agencies or
judicial or governmental bodies that are or will be necessary to conduct their
business as described in the Registration Statement and the Prospectus, except
for licenses, permits, consents, orders, certificates, authorizations,
approvals, franchises, rights or registrations, the absence of which,
individually or in the aggregate, would not have a Material Adverse Effect; the
Company and its Subsidiaries have not received any notice of proceedings or
investigations relating to the revocation or modification of any such licenses,
permits, consents, orders, certificates, authorizations, approvals, franchises,
rights or registrations which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect.
No consent, approval, authorization, permit, or order of, or filing or
registration with, any court or governmental or self-regulatory agency or body
is required for the issue and sale of the Shares and the consummation by the
Company of the transactions contemplated by this Agreement, except the filing
with the Commission of the Registration Statement (including the Prospectus) and
amendments and supplements to the Registration Statement and Prospectus related
to the issue and sale of the Shares, filings related to the transactions
contemplated hereby on Form 8‑K and such consents, approvals, authorizations,
registrations or qualifications as have already been obtained or made or as may
be required by the Financial Industry Regulatory Authority, Inc. (“FINRA”) or
Principal Trading Market or under state securities or Blue Sky laws.

(s)
Insurance. On the date hereof, and after the date hereof other than as set forth
in the Prospectus, the Company and its Subsidiaries carry, or are covered by,
insurance in such amounts and covering such risks as is prudent, reasonable and
customary for companies engaged in similar businesses in similar industries;
neither the Company nor its Subsidiaries has received notice from any insurer or
agent of such insurer that material capital improvements or other expenditures
will have to be made in order to continue such insurance; all such insurance is
outstanding and in full force and effect and neither the Company nor the
Subsidiaries has received any notice of cancellation or proposed cancellation
relating to such insurance.

(t)
Environmental Laws.

(i)
On the date hereof, and after the date hereof other than as set forth in the
Registration Statement, Prospectus and Disclosure Package, the Company and its
Subsidiaries have obtained all environmental permits, licenses and other
authorizations required by federal, state, foreign and local law relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), in
order to conduct their businesses as described in the Prospectus, except where
the failure to obtain a particular environmental permit, license, or
authorization, has not or would not reasonably be expected to, either
individually or in the aggregate, result in a Material Adverse Effect; the
Company and the Subsidiaries are conducting their businesses in compliance in
all material respects with such permits, licenses and authorizations and with
applicable environmental laws; and, except as described in the Registration
Statement, Prospectus and Disclosure Package, the Company is not in material
violation of any federal, state, foreign or local law or regulation relating to
the storage, handling, disposal, release or transportation of hazardous or toxic
materials except for such violations or noncompliance which, individually or in
the aggregate, would not have a Material Adverse Effect.

(ii)
In the ordinary course of its business, the Company conducts a periodic review
of the effect of Environmental Laws on the business, operations and properties
of the Company and its Subsidiaries, in the course of which it identifies and
evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for clean-up or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). On the
basis of such review, the Company has reasonably concluded that such associated
costs and liabilities would not, individually or in the aggregate, have a
Material Adverse Effect.

(u)
Independent Public Accountants. Grant Thornton LLP, which has audited the
consolidated balance sheets of the Company as of December 31, 2016 and 2015 and
the consolidated statements of operations, comprehensive loss, changes in
stockholders’ equity, and cash flows for the years then ended and reviewed the
consolidated interim financial statements of the Company for the three-month
period ended March 31, 2017, which are all included in or incorporated by
reference in the Registration Statement and the Prospectus, is a registered
independent public accounting firm as required by the Securities Act, the Rules
and Regulations and the Exchange Act.

(v)
Forward-Looking Statements. No forward looking statement within the meaning of
Section 27A of the Securities Act and Section 21E of the Exchange Act contained
in the Commission Documents, the Registration Statement or the Prospectus, has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith.

(w)
Intellectual Property. Except for specific matters the Company is aware of that
are accurately described in the Registration Statement, Prospectus and
Disclosure Package, the Company and its Subsidiaries own or possess, or can
promptly acquire on reasonable terms, adequate rights to use all patents,
trademarks, service marks, tradenames, copyrights, trade secrets, licenses,
information and proprietary rights and processes necessary for their respective
businesses as now conducted (collectively, the “Company Intellectual Property
Rights”), except where the failure to own or possess, or promptly acquire on
reasonable terms such Company Intellectual Property Rights, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
effect, and to the knowledge of the Company, the conduct of the respective
businesses of the Company and its Subsidiaries has not infringed,
misappropriated or otherwise violated the rights of others intellectual property
in any material respect. Except as disclosed in the Registration Statement,
Prospectus and Disclosure Package or as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, neither the
Company nor any of the Subsidiaries has received any written communications
alleging that the Company or its Subsidiaries has infringed, misappropriated or
otherwise violated or, by conducting its business, would violate any of the
patents, trademarks, service marks, tradenames, copyrights, trade secrets or
other proprietary rights or processes of any other person or entity. Except as
described in the Registration Statement, Prospectus or Disclosure Package, all
Company Intellectual Property Rights are, to the knowledge of the Company,
enforceable and, to the Company’s knowledge, there is no existing infringement
by any person of such Company Intellectual Property Rights, except, in each
case, as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. All patent applications that have been filed by
the Company or the Subsidiaries with the Patent and Trademark Office have been
duly filed by the Company or such Subsidiaries, as applicable, and the Company
has taken all actions reasonably necessary to maintain the prosecution of such
patent applications, except where the failure to do so would not, individually
or in the aggregate reasonably be expected to have a Material Adverse Effect.

(x)
Taxes.

(i)
The Company was not, for the immediately preceding taxable year, treated as,
will not, for the current taxable year, be treated as, and does not anticipate
that, for any subsequent taxable year, it will be treated as a “passive foreign
investment company,” a “foreign investment company” or a “foreign personal
holding company” for United States federal income tax purposes.

(ii)
The Company has filed all United States federal and state and all applicable
local and foreign income tax returns which have been required to be filed
through the date hereof, except in any case in which the failure to so file
would not, individually or in the aggregate, have a Material Adverse Effect.

(iii)
The Company has paid all United States federal, state and local and foreign
taxes required to be paid and any other assessment, fine or penalty levied
against it, to the extent that any of the foregoing would otherwise be
delinquent, except, in all cases, for any such tax, assessment, fine or penalty
that is being contested in good faith and except in any case in which the
failure to so pay would not, individually or in the aggregate, result in a
Material Adverse Effect.

(iv)
No stamp or other issuance or transfer taxes or duties and no capital gains,
income, withholding or other taxes are payable by or on behalf of Canaccord to
any political subdivision or taxing authority in connection with the sale and
delivery by the Company of the Placement Shares to or for the account of
Canaccord or the sale and delivery by Canaccord of the Placement Shares to the
purchasers thereof.

(y)
No Reliance. The Company has not relied upon Canaccord or legal counsel for
Canaccord for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.

(z)
Underwriter Agreements. Except for this Agreement the Company, is not a party to
any agreement with an agent or underwriter for any other “at the market” or
continuous equity transaction or negotiated or underwritten public offering.

(aa)
Disclosure Controls.

(i)
The Company has established and maintains disclosure controls and procedures (as
such term is defined in Rule 13a-15 under the Exchange Act), which (a) are
designed to ensure that material information relating to the Company, including
its consolidated Subsidiaries, is made known to the Company’s principal
executive officer and its principal financial officer by others within those
entities, particularly during the preparation of the Registration Statement;
(b) have been evaluated for effectiveness as of the date of the filing of the
Registration Statement with the Commission; and (c) are effective in all
material respects to perform the functions for which they were established.

(ii)
The Company (a) makes and keeps accurate books and records and (b) maintains
internal accounting controls which provide reasonable assurance that
(1) transactions are executed in accordance with management’s authorization,
(2) transactions are recorded as necessary to permit preparation of its
financial statements and to maintain accountability for its assets, (3) access
to its assets is permitted only in accordance with management’s authorization
and (4) the reported accountability for its assets is compared with existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences.

(bb)
Accounting Controls. Except as disclosed in the Registration Statement, the
Prospectus and the Disclosure Package, there is no (i) significant deficiency or
material weakness in the design or operation of internal controls over financial
reporting; or (ii) fraud, whether or not material, that involves management or
other employees who have a significant role in the Company’s internal controls
over financial reporting.

(cc)
Certain Market Activities. The Company has not taken, directly or indirectly,
without giving effect to activities by Canaccord, any action designed to, or
that might be reasonably expected to, cause or result in stabilization or
manipulation of the price of the Shares.

(dd)
Broker/Dealer Relationships. Neither the Company nor the Subsidiaries or any
related entities (i) is required to register as a “broker” or “dealer” in
accordance with the provisions of the Exchange Act or (ii) directly or
indirectly through one or more intermediaries, controls or is a “person
associated with a FINRA member” or “associated person of a FINRA member” (within
the meaning of Article I of the Bylaws of the FINRA).

(ee)
Sarbanes-Oxley. The principal executive officer and principal financial officer
of the Company have made all certifications required by Sections 302 and 906 of
the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”) with respect to all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission, and the statements contained in any such certification are
complete and correct. The Company, and to its knowledge, all of the Company’s
directors or officers, in their capacities as such, are in compliance in all
material respects with all applicable effective provisions of the Sarbanes-Oxley
Act.

(ff)
Finder’s Fees. Neither the Company nor the Subsidiaries has incurred any
liability for any brokerage commission, finder’s fees or similar payments in
connection with the transactions herein contemplated, except as may otherwise
exist with respect to Canaccord pursuant to this Agreement.

(gg)
Labor Disputes. There are no existing or, to the knowledge of the Company,
threatened labor disputes with the employees of the Company or its Subsidiaries,
except as would not have a Material Adverse Effect.

(hh)
Canaccord Purchases. The Company acknowledges and agrees that Canaccord has
informed the Company that Canaccord may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Common Stock
for Canaccord’s own account and for the account of its clients at the same time
as sales of Placement Shares occur pursuant to this Agreement.

(ii)
No Registration Rights. Except as may be described in the Prospectus, including
the documents incorporated therein by reference, neither the Company nor its
Subsidiaries is party to any agreement that provides any person with the right
to require the Company or its Subsidiaries to register any securities for sale
under the Securities Act by reason of the filing of the Registration Statement
with the Commission or the issuance and sale of the Placement Shares.

(jj)
Prospectus Disclosure. The statements set forth in the Prospectus under the
caption “Description of Capital Stock” insofar as they purport to constitute a
summary of the terms of the Shares, and under the caption “Plan of
Distribution,” insofar as they purport to describe the provisions of the laws
and documents referred to therein, are accurate and complete.

(kk)
OFAC. To the knowledge of the Company, none of the Company, its Subsidiaries or
any director, officer, agent, employee or affiliate of the Company or its
Subsidiaries is currently the target of any proceeding, investigation, suit or
other action arising out of any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”); and the
Company will not directly or indirectly use the proceeds of the offering of the
Placement Shares hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

(ll)
Operations. The operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial record keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the money laundering statutes of all jurisdictions to
which the Company and its Subsidiaries are subject, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”), except as would not reasonably be expected to result in a
Material Adverse Effect; and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.

(mm)
Off-Balance Sheet Arrangements. There are no transactions, arrangements and
other relationships between and/or among the Company, and/or, to the knowledge
of the Company, any of its affiliates and any unconsolidated entity, including,
but not limited to, any structural finance, special purpose or limited purpose
entity (each, an “Off Balance Sheet Transaction”) that could reasonably be
expected to affect materially the Company’s liquidity or the availability of or
requirements for its capital resources, including those Off Balance Sheet
Transactions described in the Commission’s Statement about Management’s
Discussion and Analysis of Financial Conditions and Results of Operations
(Release Nos. 33-8056; 34-45321; FR-61), required to be described in the
Prospectus which have not been described as required.

(nn)
ERISA. Each material employee benefit plan, within the meaning of Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
that is maintained, administered or contributed to by the Company or any of its
affiliates for employees or former employees of the Company and its Subsidiaries
has been maintained in material compliance with its terms and the requirements
of any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Internal Revenue Code of 1986, as amended (the “Code”);
no prohibited transaction, within the meaning of Section 406 of ERISA or Section
4975 of the Code, has occurred which would result in a material liability to the
Company with respect to any such plan excluding transactions effected pursuant
to a statutory or administrative exemption; and for each such plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no “accumulated funding deficiency” as defined in Section 412 of the Code has
been incurred, whether or not waived, and the fair market value of the assets of
each such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions.

(oo)
No Misstatement or Omission in an Issuer Free Writing Prospectus. Each issuer
free writing prospectus, as defined in Rule 405 under the Securities Act (an
“Issuer Free Writing Prospectus”), as of the Applicable Time did not or will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that the Company makes no representation or warranty with respect to
any statement contained in any Issuer Free Writing Prospectus in reliance upon
and in conformity with written information furnished to the Company by and
through Canaccord for use therein.

(pp)
Conformity of Issuer Free Writing Prospectus. Each Issuer Free Writing
Prospectus conformed or will conform in all material respects with the
requirements of the Securities Act on the date of first use, and the Company has
complied or will comply with any filing requirements applicable to such Issuer
Free Writing Prospectus pursuant to the Securities Act. Each Issuer Free Writing
Prospectus, as of its issue date and at all subsequent times through the
completion of the public offer and sale of the Placement Shares, did not, does
not and will not include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement or the
Prospectus, including any document incorporated by reference therein that has
not been superseded or modified. The Company has not made any offer relating to
the Shares that would constitute an Issuer Free Writing Prospectus without the
prior written consent of Canaccord. The Company has retained in accordance with
the Securities Act all Issuer Free Writing Prospectuses that were not required
to be filed pursuant to the Securities Act.

(qq)
Regulatory. Except as described in the Registration Statement and the
Prospectus, each of the Company and the Subsidiaries: (i) is and at all times
has been in material compliance with all applicable U.S. and foreign statutes,
rules, regulations, or guidance applicable to the Company and the Subsidiaries
and the ownership, testing, development, manufacture, packaging, processing,
use, distribution, marketing, labeling, promotion, sale, offer for sale,
storage, import, export or disposal of any product manufactured or distributed
by the Company (“Applicable Laws”), except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect; (ii)
have not received any written notice of adverse finding, warning letter,
untitled letter or other written correspondence or notice from the U.S. Food and
Drug Administration or any other U.S. federal or state or foreign governmental
authority having authority over the Company (“Governmental Authority”) alleging
or asserting noncompliance with any Applicable Laws or any material licenses,
certificates, approvals, clearances, authorizations, permits and supplements or
amendments thereto required by any such Applicable Laws (“Authorizations”);
(iii) possess all material Authorizations and such material Authorizations are
valid and in full force and effect and are not in violation of any term of any
such material Authorizations; (iv) have not received written notice of any
claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from any Governmental Authority or third party
alleging that any product operation or activity is in violation of any
Applicable Laws or material Authorizations and have no knowledge that any such
Governmental Authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding; (v) have not received
written notice that any Governmental Authority has taken, is taking or intends
to take action to limit, suspend, modify or revoke any material Authorizations
and the Company has no knowledge that any such Governmental Authority is
considering such action; and (vi) have filed, obtained, maintained or submitted
all material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
material Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete and correct in all material respects on the date filed (or were
corrected or supplemented by a subsequent submission).

(rr)
Clinical Studies. (i) Except as described in the Registration Statement,
Prospectus and Disclosure Package, to the Company’s knowledge, the clinical
studies conducted by or on behalf of the Company that are described in the
Registration Statement, Prospectus and Disclosure Package, or the results of
which are referred to in the Registration Statement, Prospectus and Disclosure
Package, as applicable, were and, if still pending, are, in all material
respects, being conducted in accordance with standard medical and scientific
research standards and procedures for products or product candidates comparable
to those being developed by the Company and all applicable laws; (ii) the
descriptions of the results of such studies contained in the Registration
Statement, Prospectus and Disclosure Package are accurate and complete in all
material respects and fairly present the data derived therefrom in all material
respects; (iii) the descriptions in the Registration Statement, Prospectus and
Disclosure Package of the results of such clinical studies are consistent in all
material respects with such results and to the Company’s knowledge there are no
other studies or other clinical trials whose results are solely in the opinion
of Company’s management materially inconsistent with or otherwise materially
call into question the results described or referred to in the Registration
Statement, Prospectus and Disclosure Package; and (iv) the Company has not
received any notices or correspondence from any Governmental Authority requiring
the termination, suspension or material modification of any clinical studies
that are described in the Registration Statement, Prospectus and Disclosure
Package or the results of which are referred to in the Registration Statement,
Prospectus and Disclosure Package, other than ordinary course communications
with respect to modifications in connection with the design and implementation
of such studies.

7.    Covenants of the Company. The Company covenants and agrees with Canaccord
that:
(a)
Registration Statement Amendments. After the date of this Agreement and during
the period in which a prospectus relating to the Placement Shares is required to
be delivered by Canaccord under the Securities Act (including in circumstances
where such requirement may be satisfied pursuant to Rule 172 or Rule 173(a)
under the Securities Act), (i) the Company will notify Canaccord promptly of the
time when any subsequent amendment to the Registration Statement has been filed
with the Commission and has become effective (each, a “Registration Statement
Amendment Date”) or any subsequent supplement to the Prospectus has been filed
and of any request by the Commission for any amendment or supplement to the
Registration Statement or Prospectus or for additional information; (ii) the
Company will file promptly all other material required to be filed by it with
the Commission pursuant to Rule 433(d) under the Securities Act; (iii) it will
prepare and file with the Commission, promptly upon Canaccord’s request, any
amendments or supplements to the Registration Statement or Prospectus that, in
Canaccord’s reasonable opinion, may be necessary or advisable in connection with
the distribution of the Placement Shares by Canaccord (provided, however that
the failure of Canaccord to make such request shall not relieve the Company of
any obligation or liability hereunder, or affect Canaccord’s right to rely on
the representations and warranties made by the Company in this Agreement); and
(iv) the Company will submit to Canaccord a copy of any amendment or supplement
to the Registration Statement or Prospectus a reasonable period of time before
the filing thereof and will afford Canaccord and Canaccord’s counsel a
reasonable opportunity to comment on any such proposed filing prior to such
proposed filing; and the Company will cause each amendment or supplement to the
Prospectus to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424 (b) of the Rules and Regulations or, in the
case of any document to be incorporated therein by reference, to be filed with
the Commission as required pursuant to the Exchange Act, within the time period
prescribed.

(b)
Notice of Commission Stop Orders. The Company will advise Canaccord, promptly
after it receives notice thereof, of the issuance by the Commission of any stop
order or of any order preventing or suspending the use of the Prospectus or
other prospectus in respect of the Shares, of any notice of objection of the
Commission to the use of the form of the Registration Statement or any
post‑effective amendment thereto pursuant to Rule 401(g)(2) under the Securities
Act, of the suspension of the qualification of the Shares for offering or sale
in any jurisdiction, of the initiation or threatening of any proceeding for any
such purpose, or of any request by the Commission for the amending or
supplementing of the form of the Registration Statement or the Prospectus or for
additional information; and, in the event of the issuance of any such stop order
or of any such order preventing or suspending the use of the Prospectus in
respect of the Shares or suspending any such qualification, to promptly use its
commercially reasonable efforts to obtain the withdrawal of such order; and in
the event of any such issuance of a notice of objection, promptly to take such
reasonable steps as may be necessary to permit offers and sales of the Placement
Shares by Canaccord, which may include, without limitation, amending the
Registration Statement or filing a new registration statement, at the Company’s
expense (references herein to the Registration Statement shall include any such
amendment or new registration statement).

(c)
Delivery of Prospectus; Subsequent Changes. Within the time during which a
prospectus relating to the Shares is required to be delivered by Canaccord under
the Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 or Rule 173(a) under the Securities Act), the
Company will comply with all requirements imposed upon it by the Securities Act
and by the Rules and Regulations, as from time to time in force, and will file
on or before their respective due dates all reports required to be filed by it
with the Commission pursuant to Sections 13(a), 13(c), 15(d), if applicable, or
any other provision of or under the Exchange Act. If during such period any
event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
then existing, not misleading, or if during such period it is necessary to amend
or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will immediately notify Canaccord to suspend the
offering of Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance.

(d)
NASDAQ Filings. In connection with the offering and sale of the Placement
Shares, the Company will file with The NASDAQ Global Select Market all documents
and notices, and make all certifications, required by The NASDAQ Global Select
Market of companies that have securities that are listed on The NASDAQ Global
Select Market.

(e)
Listing of Placement Shares. The Company will use commercially reasonable
efforts to cause the Placement Shares to be listed on the Principal Trading
Market and to qualify the Placement Shares for sale under the securities laws of
such jurisdictions as Canaccord designates and to continue such qualifications
in effect so long as required for the distribution of the Placement Shares;
provided that the Company shall not be required in connection therewith to
qualify as a foreign corporation or other entity or as a dealer in securities in
any such jurisdiction where it would not otherwise be required to so qualify or
to file a general consent to service of process in any such jurisdiction or
subject itself to taxation in any such jurisdiction if it is not otherwise so
subject.

(f)
Delivery of Registration Statement and Prospectus. The Company will furnish to
Canaccord and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during the period in
which a prospectus relating to the Shares is required to be delivered under the
Securities Act (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities as Canaccord may from time
to time reasonably request and, at Canaccord’s request, will also furnish copies
of the Prospectus to each exchange or market on which sales of Placement Shares
may be made.

(g)
Company Information. The Company will furnish to Canaccord for a period of one
(1) year from the date of this Agreement such information as is furnished to
holders of the Shares or furnished to or filed with the Commission or any
national securities exchange or automatic quotation system and is reasonably
requested by Canaccord regarding the Company or its Subsidiaries.

(h)
Earnings Statement. The Company will make generally available to its security
holders as soon as reasonably practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) of the Securities Act and Rule 158 of the Rules and Regulations.

(i)
Expenses.

(i)
The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay or cause to be paid all
expenses incident to the performance of its obligations hereunder, including but
not limited to (i) the preparation, printing and filing of the Registration
Statement and each amendment and supplement thereto, of each Prospectus and of
each amendment and supplement thereto and each Issuer Free Writing Prospectus
(as defined in Section 8 of this Agreement), (ii) the preparation, issuance and
delivery of the Placement Shares, (iii) all fees and disbursements of the
Company’s counsel, accountants and other advisors, (iv) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(e) of this Agreement, including filing fees in connection therewith,
(v) the printing and delivery to Canaccord of copies of the Prospectus and any
amendments or supplements thereto, and of this Agreement, (vi) the fees and
expenses incurred in connection with the listing or qualification of the
Placement Shares for trading on the Exchange, and (vii) any filing fees and
expenses incident to any review by the Financial Industry Regulatory Authority
(including reasonable fees and disbursements of counsel to Canaccord incurred in
connection therewith) of the terms of the sale of the Placement Shares.

(ii)
In addition to any fees that may be payable to Canaccord hereunder and
regardless of whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, the Company shall reimburse
Canaccord for all of its reasonable expenses, up to a maximum reimbursement of
$50,000, arising out of this Agreement (including travel and related expenses,
the costs of document preparation, production and distribution, third party
research and database services and the reasonable fees and disbursements of
counsel to Canaccord) within ten (10) days of the presentation by Canaccord to
the Company of a reasonably detailed statement therefor.

(j)
Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus.

(k)
Other Sales. Without the prior written consent of Canaccord (which consent shall
not be unreasonably withheld), the Company will not (A) directly or indirectly,
offer to sell, sell, announce the intention to sell, contract to sell, pledge,
lend, grant or sell any option, right or warrant to sell or any contract to
purchase, purchase any contract or option to sell or otherwise transfer or
dispose of any shares of Common Stock (other than the Shares offered pursuant to
the provisions of this Agreement) or securities convertible into or exchangeable
for Common Stock, warrants or any rights to purchase or acquire, Common Stock or
file any registration statement under the Securities Act with respect to any of
the foregoing (other than a registration statement on Form S‑8), or (B) enter
into any swap or other agreement or any transaction that transfers in whole or
in part, directly or indirectly, any of the economic consequence of ownership of
the Common Stock, or any securities convertible into or exchangeable or
exercisable for or repayable with Common Stock, whether any such swap or
transaction described in clause (A) or (B) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise, during the period
beginning on the fifth (5th) Business Day immediately prior to the date on which
any Placement Notice is delivered by the Company hereunder and ending on the
fifth (5th) Business Day immediately following the final Settlement Date with
respect to Placement Shares sold pursuant to such Placement Notice; and without
the prior written consent of Canaccord (which consent shall not be unreasonably
withheld), the Company will not directly or indirectly in any other “at the
market” or continuous equity transaction offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any shares of Common Stock
(other than the Placement Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire, Common Stock prior to the later
of the termination of this Agreement and the thirtieth (30th) day immediately
following the final Settlement Date with respect to Placement Shares sold
pursuant to such Placement Notice; provided, however, that such restrictions
will not be applicable to the Company’s issuance or sale of (i) Common Stock,
options to purchase shares of Common Stock or Common Stock issuable upon the
exercise of options, pursuant to any employee or director (x) stock option or
benefits plan, (y) stock ownership plan or (z) dividend reinvestment plan (but
not shares subject to a waiver to exceed plan limits in its dividend
reinvestment plan) of the Company whether now in effect or hereafter
implemented, and (ii) Common Stock issuable upon conversion of securities or the
exercise of warrants, options or other rights in effect or outstanding on the
date hereof, and disclosed in writing to Canaccord.

(l)
Change of Circumstances. The Company will, at any time during the term of this
Agreement, as supplemented from time to time, advise Canaccord immediately after
it shall have received notice or obtained knowledge thereof, of any information
or fact that would alter or affect any opinion, certificate, letter or other
document provided to Canaccord pursuant to this Agreement.

(m)
Due Diligence Cooperation. The Company will cooperate with any due diligence
review conducted by Canaccord or its agents, including, without limitation,
providing information and making available documents and senior corporate
officers, as Canaccord may reasonably request; provided, however, that the
Company shall be required to make available senior corporate officers only
(i) by telephone or at the Company’s principal offices and (ii) during the
Company’s ordinary business hours.

(n)
Affirmation of Representations, Warranties, Covenants and Other Agreements. Upon
commencement of the offering of the Placement Shares under this Agreement (and
upon the recommencement of the offering of the Placement Shares under this
Agreement following any termination of a suspension of sales hereunder), and at
each Applicable Time, each Settlement Date, each Registration Statement
Amendment Date (as defined below) and each Company Periodic Report Date (as
defined below), in each case, to the extent no waiver is applicable pursuant to
Section 7(p), the Company shall be deemed to have affirmed each representation,
warranty, covenant and other agreement contained in this Agreement.

(o)
Required Filings Relating to Placement of Placement Shares. In each Annual
Report on Form 10‑K or Quarterly Report on Form 10‑Q filed by the Company in
respect of any quarter in which sales of Placement Shares were made by Canaccord
under this Agreement (each date on which any such document is filed, and any
date on which an amendment to any such document is filed, a “Company Periodic
Report Date”), the Company shall set forth with regard to such quarter the
number of Shares sold through the Canaccord under this Agreement, the Net
Proceeds received by the Company and the compensation paid by the Company to
Canaccord with respect to sales of Placement Shares pursuant to this Agreement.

(p)
Representation Dates; Certificate. During the term of this Agreement, on the
date of each Placement Notice given hereunder, promptly upon each request of
Canaccord, and each time the Company (i) files the Prospectus relating to the
Placement Shares or amends or supplements (other than a prospectus supplement
relating solely to an offering of securities other than the Placement Shares)
the Registration Statement or the Prospectus relating to the Placement Shares by
means of a post-effective amendment, sticker, or supplement but not by means of
incorporation of document(s) by reference to the Registration Statement or the
Prospectus relating to the Placement Shares; (ii) files an annual report on Form
10-K under the Exchange Act; (iii) files its quarterly reports on Form 10-Q
under the Exchange Act; or (iv) files a report on Form 8-K containing amended
financial information (other than an earnings release, to “furnish” information
pursuant to Items 2.02 or 7.01 of Form 8-K or to provide disclosure pursuant to
Item 8.01 of Form 8-K relating to the reclassifications of certain properties as
discontinued operations in accordance with Statement of Financial Accounting
Standards No. 144) under the Exchange Act (each date of filing of one or more of
the documents referred to in clauses (i) through (iv) shall be a “Representation
Date”); the Company shall furnish Canaccord (but in the case of clause (iv)
above only if Canaccord reasonably determines that the financial information
contained in such Form 8-K is material) with a certificate, in the form attached
hereto as Exhibit A.  The requirement to provide a certificate under this
Section 7(p) shall be waived for any Representation Date occurring at a time at
which no Placement Notice is pending, which waiver shall continue until the
earlier to occur of the date the Company delivers a Placement Notice hereunder
(which for such calendar quarter shall be considered a Representation Date) and
the next occurring Representation Date; provided, however, that such waiver
shall not apply for any Representation Date on which the Company files its
annual report on Form 10-K.  Notwithstanding the foregoing, if the Company
subsequently decides to sell Placement Shares following a Representation Date
when the Company relied on such waiver and did not provide Canaccord with a
certificate under this Section 7(p), then before the Company delivers the
Placement Notice or Canaccord sells any Placement Shares, the Company shall
provide Canaccord with a certificate, in the form attached hereto as Exhibit A,
dated the date of the Placement Notice.

(q)
Legal Opinions. Upon execution of this Agreement, upon commencement of the
offering of Placement Shares under this Agreement (and upon the recommencement
of the offering of the Placement Shares under this Agreement following any
termination of a suspension of sales hereunder), and promptly after each
(i) Registration Statement Amendment Date, (ii) Company Periodic Report Date,
and (iii) each reasonable request by Canaccord, in each case, to the extent no
waiver is applicable pursuant to Section 7(p), the Company will furnish or cause
to be furnished to Canaccord the written opinion and negative assurance letter,
to the extent applicable, of (a) Goodwin Procter LLP, counsel for the Company,
and (b) Sunstein Kann Murphy & Timbers LLP, intellectual property counsel for
the Company, or other counsel reasonably satisfactory to Canaccord, dated the
date of this Agreement or the date of such commencement or recommencement or the
date of effectiveness of such amendment or the date of filing with the
Commission of such supplement or other document, as the case may be, in a form
and substance reasonably satisfactory to Canaccord and its counsel, provided,
however, in lieu of such opinion and letter, counsel last furnishing such letter
to Canaccord shall furnish Canaccord with a letter substantially to the effect
that Canaccord may rely on such last opinion and letter to the same extent as
though each were dated the date of such letter authorizing reliance (except that
statements in such last letter shall be deemed to relate to the Registration
Statement and the Prospectus as amended and supplemented to the time of delivery
of such letter authorizing reliance). As used in this paragraph, to the extent
there shall be an Applicable Time on or following the date referred to in
clause (i) or (ii) above, promptly shall be deemed to be on or prior to the next
succeeding Applicable Time. Such opinion and negative assurance letter, to the
extent applicable, shall be rendered to Canaccord at the request of the Company
and shall state so therein.

(r)
Comfort Letters. Upon execution of this Agreement, upon commencement of the
offering of Placement Shares under this Agreement (and upon the recommencement
of the offering of the Shares under this Agreement following any termination of
a suspension of sales hereunder), and promptly after each (i) Registration
Statement Amendment Date, (ii) Company Periodic Report Date, and (iii) each
reasonable request by Canaccord, in each case, to the extent no waiver is
applicable pursuant to Section 7(p) the Company shall cause its independent
accountants reasonably satisfactory to Canaccord, to furnish Canaccord letters
dated the date of this Agreement or the date of such commencement or
recommencement or the date of effectiveness of such amendment or the date of
filing of such supplement or other document with the Commission, as the case may
be (the “Comfort Letters”), in form and substance satisfactory to Canaccord,
(i) confirming that they are registered independent public accountants within
the meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission, (ii) stating, as of such date, the conclusions
and findings of such firm with respect to the financial information and other
matters included in or incorporated by reference in the Registration Statement
as ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings (the first such letter, the “Initial
Comfort Letter”) and (iii) updating the Initial Comfort Letter with any
information which would have been included in the Initial Comfort Letter had it
been given on such date and modified as necessary to relate to the Registration
Statement and the Prospectus, as amended and supplemented to the date of such
letter.

(s)
Market Activities. The Company will not, directly or indirectly, without giving
effect to activities by Canaccord, (i) take any action designed to cause or
result in, or that constitutes or might reasonably be expected to constitute,
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares or (ii) sell, bid for, or purchase
the Shares, or pay anyone any compensation for soliciting purchases of the
Shares other than Canaccord.

(t)
Insurance. The Company and its Subsidiaries shall maintain, or cause to be
maintained, insurance in such amounts and covering such risks as is reasonable
and customary for companies engaged in similar businesses in similar industries.

(u)
Compliance with Laws. The Company and its Subsidiaries shall comply with all
federal, state and local or foreign law, rule, regulation, ordinance, order or
decree, except where failure to so comply would not reasonably be expected to
have a Material Adverse Effect. Furthermore, the Company and its Subsidiaries
shall maintain, or cause to be maintained, all material environmental permits,
licenses and other material authorizations required by federal, state and local
law in order to conduct their businesses as described in the Prospectus, and the
Company and its Subsidiaries shall conduct their businesses, or cause their
businesses to be conducted, in substantial compliance with such material
permits, licenses and authorizations and with applicable environmental laws,
except where the failure to maintain or be in compliance with such permits,
licenses and authorizations would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

(v)
Investment Company Act. The Company will conduct its affairs in such a manner so
as to reasonably ensure that it will not be or become, at any time prior to the
termination of this Agreement, an “investment company,” as such term is defined
in the Investment Company Act, assuming no change in the Commission’s current
interpretation as to entities that are not considered an investment company.

(w)
Securities Act and Exchange Act. The Company will use commercially reasonable
efforts to comply with all requirements imposed upon it by the Securities Act
and the Exchange Act as from time to time in force, so far as necessary to
permit the continuance of sales of, or dealings in, the Shares as contemplated
by the provisions hereof and the Prospectus.

(x)
No Offer to Sell. Other than a free writing prospectus (as defined in Rule 405
under the Securities Act) approved in advance by the Company and Canaccord in
its capacity as principal or agent hereunder, neither Canaccord nor the Company
(including its agents and representatives, other than Canaccord in its capacity
as such) will make, use, prepare, authorize, approve or refer to any written
communication (as defined in Rule 405 under the Securities Act), required to be
filed by it with the Commission, that constitutes an offer to sell or
solicitation of an offer to buy Common Stock hereunder.

(y)
Sarbanes-Oxley Act. The Company and the Subsidiaries will use their commercially
reasonable efforts to comply with all effective applicable provisions of the
Sarbanes-Oxley Act.

(z)
Consent to Canaccord Trading. The Company consents to Canaccord trading in the
shares of Common Stock of the Company for Canaccord’s own account and for the
account of its clients at the same time as sales of Placement Shares occur
pursuant to this Agreement.

(aa)
Rescission Offers. If, to the knowledge of the Company, all filings required by
Rule 424 in connection with this offering shall not have been made or the
representation in Section 6 shall not be true and correct on the applicable
Settlement Date, the Company will offer to any person who has agreed to purchase
Placement Shares from the Company as the result of an offer to purchase
solicited by Canaccord the right to refuse to purchase and pay for such
Placement Shares.

(bb)
Actively Traded Security. If, at the time of execution of this Agreement, the
Company’s Common Stock is not an “actively traded security” exempted from the
requirements of Rule 101 of Regulation M under the Exchange Act by subsection
(c)(1) of such rule, the Company shall notify Canaccord at the time the Common
Stock becomes an “actively traded security” under such rule. Furthermore, the
Company shall notify Canaccord immediately if the Common Stock, having once
qualified for such exemption, ceases to so qualify.

8.    Additional Representations and Covenants of the Company.
(a)
Issuer Free Writing Prospectuses.

(i)
The Company represents that it has not made, and covenants that, unless it
obtains the prior written consent of Canaccord, it will not make any offer
relating to the Shares that would constitute a “free writing prospectus” (as
defined in Rule 405 of the Securities Act) (an “Issuer Free Writing Prospectus”)
required to be filed by it with the Commission or retained by the Company under
Rule 433 of the Securities Act; except as set forth in a Placement Notice, no
use of any Issuer Free Writing Prospectus has been consented to by Canaccord.
The Company agrees that it will comply with the requirements of Rules 164 and
433 of the Securities Act applicable to any Issuer Free Writing Prospectus,
including timely filing with the Commission or retention where required and
legending.

(ii)
The Company agrees that no Issuer Free Writing Prospectus, if any, will include
any information that conflicts with the information contained in the
Registration Statement, including any document incorporated by reference therein
that has not been superseded or modified, or the Prospectus. In addition, no
Issuer Free Writing Prospectus, if any, will include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided however, the foregoing shall not apply to any statements or
omissions in any Issuer Free Writing Prospectus made in reliance on information
furnished in writing to the Company by Canaccord expressly stating that such
information is intended for use therein.

(iii)
The Company agrees that if at any time following issuance of an Issuer Free
Writing Prospectus any event occurred or occurs as a result of which such Issuer
Free Writing Prospectus would conflict with the information in the Registration
Statement, including any document incorporated by reference therein that has not
been superseded or modified, or the Prospectus or would include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, the Company will give prompt notice thereof to Canaccord
and, if requested by Canaccord, will prepare and furnish without charge to
Canaccord an Issuer Free Writing Prospectus or other document which will correct
such conflict, statement or omission; provided, however, the foregoing shall not
apply to any statements or omissions in any Issuer Free Writing Prospectus made
in reliance on information furnished in writing to the Company by Canaccord
expressly stating that such information is intended for use therein.

(b)
Non-Issuer Free Writing Prospectus. The Company consents to the use by Canaccord
of a free writing prospectus that (a) is not an “Issuer Free Writing Prospectus”
as defined in Rule 433 under the Securities Act, and (b) contains only
information describing the preliminary terms of the Shares or their offering, or
information permitted under Rule 134 under the Securities Act; provided that
Canaccord covenants with the Company not to take any action that would result in
the Company being required to file with the Commission under Rule 433(d) under
the Securities Act a free writing prospectus prepared by or on behalf of
Canaccord that otherwise would not be required to be filed by the Company
thereunder, but for the action of Canaccord.

(c)
Distribution of Offering Materials. The Company has not distributed and will not
distribute, during the term of this Agreement, any offering materials in
connection with the offering and sale of the Placement Shares other than the
Registration Statement, Prospectus or any Issuer Free Writing Prospectus
reviewed and consented to by Canaccord and included in a Placement Notice (as
described in clause (a)(i) above).

9.    Conditions to Canaccord’s Obligations. The obligations of Canaccord
hereunder with respect to a Placement will be subject to the continuing accuracy
and completeness of the representations and warranties made by the Company
herein and in the applicable Placement Notices, to the due performance by the
Company of its obligations hereunder, to the completion by Canaccord of a due
diligence review satisfactory to Canaccord in its reasonable judgment, and to
the continuing satisfaction (or waiver by Canaccord in its sole discretion) of
the following additional conditions:
(a)
Registration Statement Effective. The Registration Statement shall have become
effective and shall be available for the sale of (i) all Placement Shares issued
pursuant to all prior Placements and not yet sold by Canaccord and (ii) all
Placement Shares contemplated to be issued by the Placement Notice relating to
such Placement.

(b)
No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the Commission or any other federal or state or foreign or other
governmental, administrative or self-regulatory authority during the period of
effectiveness of the Registration Statement, the response to which might
reasonably require any amendments or supplements to the Registration Statement
or the Prospectus; (ii) the issuance by the Commission or any other federal or
state or foreign or other governmental authority of any stop order suspending
the effectiveness of the Registration Statement or the initiation of any
proceedings for that purpose; (iii) receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Shares for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; (iv) the
occurrence of any event that makes any statement made in the Registration
Statement or the Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and in the case of the Prospectus, it will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and
(v) the Company’s reasonable determination that a post-effective amendment to
the Registration Statement would be appropriate.

(c)
No Misstatement or Material Omission. Canaccord shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Canaccord’s
opinion is material, or omits to state a fact that in Canaccord’s opinion is
material and is required to be stated therein or is necessary to make the
statements therein not misleading.

(d)
Material Changes. Except as contemplated and appropriately disclosed in the
Prospectus, or disclosed in the Company’s reports filed with the Commission, in
each case at the time the applicable Placement Notice is delivered, there shall
not have been any material change, on a consolidated basis, in the authorized
capital stock of the Company and its Subsidiaries, or any Material Adverse
Effect, or any development that may reasonably be expected to cause a Material
Adverse Effect, or a downgrading in or withdrawal of the rating assigned to any
of the Company’s securities by any rating organization or a public announcement
by any rating organization that it has under surveillance or review its rating
of any of the Company’s securities, the effect of which, in the sole judgment of
Canaccord (without relieving the Company of any obligation or liability it may
otherwise have), is so material as to make it impracticable or inadvisable to
proceed with the offering of the Placement Shares on the terms and in the manner
contemplated in the Prospectus.

(e)
Certificate. Canaccord shall have received the certificate required to be
delivered pursuant to Section 7(p) on or before the date on which delivery of
such certificate is required pursuant to Section 7(p).

(f)
Legal Opinions. Canaccord shall have received the opinions of counsel to the
Company required to be delivered pursuant Section 7(q) on or before the date on
which such delivery of such opinions are required pursuant to Section 7(q). In
addition, Canaccord shall have received the opinion of Burns & Levinson LLP,
counsel to Canaccord, on such dates and with respect to such matters as
Canaccord may reasonably request.

(g)
Comfort Letters. Canaccord shall have received the Comfort Letter required to be
delivered pursuant Section 7(r) on or before the date on which such delivery of
such letter is required pursuant to Section 7(r).

(h)
Approval for Listing; No Suspension. The Placement Shares shall have either been
(i) approved for listing, subject to notice of issuance, on the Principal
Trading Market, or (ii) the Company shall have filed an application for listing
of the Placement Shares on the Principal Trading Market at or prior to the
issuance of the Placement Notice. Trading in the Common Stock shall not have
been suspended on such market.

(i)
Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(p), the Company shall have furnished to
Canaccord such appropriate further information, certificates, opinions and
documents as Canaccord may reasonably request. All such opinions, certificates,
letters and other documents will be in compliance with the provisions hereof.
The Company will furnish Canaccord with such conformed copies of such opinions,
certificates, letters and other documents as Canaccord shall reasonably request.

(j)
Securities Act Filings Made. All filings with the Commission required by Rule
424 under the Securities Act to have been filed prior to the issuance of any
Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(k)
No Termination Event. There shall not have occurred any event that would permit
Canaccord to terminate this Agreement pursuant to Section 12(a).

10.    Indemnification and Contribution.
(a)
Company Indemnification. The Company will indemnify and hold harmless Canaccord
and each person, if any, who controls Canaccord against any losses, claims,
damages or liabilities, joint or several, to which Canaccord or controlling
person may become subject, under the Securities Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement, the Prospectus, the
Disclosure Package, or any Issuer Free Writing Prospectus or any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
Securities Act, or any amendment or supplement to the Registration Statement,
the Prospectus or the Disclosure Package, or in any application or other
document executed by or on behalf of the Company or based on written information
furnished by or on behalf of the Company filed in any jurisdiction in order to
qualify the Placement Shares under the securities laws thereof or filed with the
Commission, or arise out of or are based upon the omission or alleged omission
to state in the Registration Statement, the Prospectus, the Disclosure Package,
or any Issuer Free Writing Prospectus or any “issuer information” filed or
required to be filed pursuant to Rule 433(d) under the Securities Act, or any
amendment or supplement to the Registration Statement, the Prospectus, or the
Disclosure Package or in any application or other document executed by or on
behalf of the Company or based on written information furnished by or on behalf
of the Company filed in any jurisdiction in order to qualify the Placement
Shares under the securities laws thereof or filed with the Commission a material
fact required to be stated in it or necessary to make the statements in it not
misleading, and will reimburse Canaccord for any reasonable legal expenses of
counsel for Canaccord, and for other expenses reasonably incurred by Canaccord
in connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in the Registration Statement, the
Prospectus or the Disclosure Package, or any such amendment or supplement
thereto, in reliance upon and in conformity with written information furnished
to the Company by and through Canaccord expressly for use therein.

(b)
Canaccord Indemnification. Canaccord will indemnify and hold harmless the
Company against any losses, claims, damages or liabilities to which the Company
may become subject, under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement (or any amendments
thereto), the Prospectus (or any amendment or supplement thereto), the
Disclosure Package or any Issuer Free Writing Prospectus, or arise out of or are
based upon the omission or alleged omission to state therein a material fact, in
the case of the Registration Statement or any amendment thereto, required to be
stated therein or necessary to make the statements therein not misleading and,
in the case of the Prospectus or any supplement thereto, the Disclosure Package
or the Issuer Free Writing Prospectus, necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement (or any amendments thereto), the Prospectus (or any
amendment or supplement thereto), the Disclosure Package, or any Issuer Free
Writing Prospectus, in reliance upon and in conformity with written information
furnished to the Company by and through Canaccord expressly for use therein; and
will reimburse the Company for any legal or other expenses reasonably incurred
by the Company in connection with investigating or defending any such action or
claim as such expenses are incurred.

(c)
Procedure.

(i)
Each indemnified party shall give written notice as promptly as reasonably
practicable to each indemnifying party of any action commenced against it in
respect of which indemnity may be sought hereunder, but failure to so notify an
indemnifying party shall not relieve such indemnifying party from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
in any event shall not relieve it from any liability which it may have otherwise
than on account of this Section 10. In the case of parties indemnified pursuant
to Section 10(a) above, counsel to the indemnified parties shall be selected by
Canaccord, and, in the case of parties indemnified pursuant to Section 10(b)
above, counsel to the indemnified parties shall be selected by the Company. An
indemnifying party may participate at its own expense in the defense of any such
action; provided, however, that counsel to the indemnifying party shall not
(except with the consent of the indemnified party) also be counsel to the
indemnified party. In no event shall the indemnifying parties be liable for fees
and expenses of more than one counsel (in addition to any relevant local
counsel) separate from their own counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.
No indemnifying party shall, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim
whatsoever in respect of which indemnification or contribution could be sought
under this Section 10 (whether or not the indemnified parties are actual or
potential parties thereto), unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

(ii)
The indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying person agrees to
indemnify each indemnified party from and against any loss or liability by
reason of such settlement or judgment.  Notwithstanding the foregoing sentence,
if at any time an indemnified party shall have requested that an indemnifying
party reimburse the indemnified party for reasonable fees and expenses of
counsel as contemplated by this section, the indemnifying person shall be liable
for any settlement of any proceeding effected without its written consent if
(i) such settlement is entered into (A) more than 60 days after receipt by the
indemnifying party of such request and (B) more than 30 days after receipt by
the indemnifying party of the proposed terms of such settlement and (ii) the
indemnifying party shall not have reimbursed the indemnified person in
accordance with such request prior to the date of such settlement. 

(d)
Contribution. If the indemnification provided for in this Section 10 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and Canaccord on the
other from the offering of the Placement Shares. If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law or if the indemnified party failed to give the notice required under
subsection (c) above, then each indemnifying party shall contribute to such
amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and Canaccord on the other in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and Canaccord on the other shall be deemed to be in the same proportion
as the total net proceeds from the offering of the Shares (before deducting
expenses) received by the Company, bear to the total underwriting discounts,
commissions and other fees received by Canaccord. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company on the one hand or
Canaccord on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and Canaccord agree that it would not be just and equitable if
contributions pursuant to this subsection (d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this subsection (d). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (d), Canaccord shall not be required to contribute any amount in
excess of the amount by which the total price at which the Placement Shares
distributed to the public by it were offered to the public exceeds the amount of
any damages which Canaccord has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

(e)
Obligations. The obligations of the Company under this Section 10 shall be in
addition to any liability which the Company may otherwise have and shall extend,
upon the same terms and conditions, to each person, if any, who controls
Canaccord within the meaning of the Securities Act; and the obligations of
Canaccord under this Section 10 shall be in addition to any liability which
Canaccord may otherwise have and shall extend, upon the same terms and
conditions, to each officer and director of the Company and to each person, if
any, who controls the Company within the meaning of the Securities Act.

11.    Representations and Agreements to Survive Delivery. All representations
and warranties of the Company herein or in certificates delivered pursuant
hereto shall remain operative and in full force and effect regardless of (i) any
investigation made by or on behalf of Canaccord, any controlling persons, or the
Company (or any of their respective officers, directors or controlling persons),
(ii) delivery and acceptance of the Placement Shares and payment therefor or
(iii) any termination of this Agreement.
12.    Termination.
(a)
Canaccord shall have the right to terminate this Agreement at any time by giving
notice as hereinafter specified if (i) any Material Adverse Effect has occurred,
or any development that is reasonably expected to cause a Material Adverse
Effect has occurred or any other event has occurred which, in the sole judgment
of Canaccord, may materially impair Canaccord’s ability to proceed with the
offering to sell the Shares, (ii) the Company shall have failed, refused or been
unable, at or prior to any Settlement Date, to perform any agreement on its part
to be performed hereunder, (iii) any other condition of Canaccord’s obligations
hereunder is not fulfilled, or (iv) any suspension or limitation of trading in
the shares of Common Stock of the Company on the Principal Trading Market shall
have occurred. Any such termination shall be without liability of any party to
any other party except that the provisions of Section 7(j) (Expenses),
Section 10 (Indemnification), Section 11 (Survival of Representations), Section
12(f) (Termination), Section 17 (Applicable Law; Consent to Jurisdiction) and
Section 18 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If Canaccord elects to terminate this
Agreement as provided in this Section 12(a), Canaccord shall provide the
required notice as specified in Section 13 (Notices).

(b)
The Company shall have the right to terminate this Agreement in its sole
discretion at any time by giving ten (10) days’ notice as hereinafter specified.
Any such termination shall be without liability of any party to any other party
except that the provisions of Section 7(j), Section 10, Section 11, Section
12(f), Section 17 and Section 18 hereof shall remain in full force and effect
notwithstanding such termination.

(c)
In addition to, and without limiting Canaccord’s rights under Section 12(a),
Canaccord shall have the right to terminate this Agreement in its sole
discretion at any time after the date of this Agreement by giving ten (10) days’
notice as hereinafter specified. Any such termination shall be without liability
of any party to any other party except that the provisions of Section 7(j),
Section 10, Section 11, Section 12(f), Section 17 and Section 18 hereof shall
remain in full force and effect notwithstanding such termination.

(d)
This Agreement shall remain in full force and effect unless terminated pursuant
to Sections 12(a), 12(b) or 12(c) above or otherwise by mutual agreement of the
parties; provided that any such termination by mutual agreement shall in all
cases be deemed to provide that Section 7(j), Section 10, Section 11, Section
12(f), Section 17 and Section 18 shall remain in full force and effect.

(e)
Any termination of this Agreement shall be effective on the date specified in
such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
Canaccord or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date for any sale of Placement Shares, such Placement
Shares shall settle in accordance with the provisions of this Agreement.

(f)
In the event that the Company terminates this Agreement, as permitted under
Section 12(b), the Company shall be under no continuing obligation pursuant to
this Agreement to utilize the services of Canaccord in connection with any sale
of securities of the Company or to pay any compensation to Canaccord other than
compensation with respect to sales of Placement Shares subscribed on or before
the termination date and the Company shall be free to engage other placement
agents and underwriters from and after the termination date with no continuing
obligation to Canaccord.

13.    Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing and if sent to Canaccord, shall be delivered to:
Canaccord Genuity Inc.
99 High Street, Suite 1200
Boston, MA 02110
Attention: ECM, General Counsel


With a copy to:


Burns & Levinson LLP
125 Summer Street
Boston, MA 02110
Attention: Josef B. Volman, Esq.


or if sent to the Company, shall be delivered to:


ConforMIS, Inc.
600 Technology Park Drive
Billerica, MA 01821Attention: Chief Financial Officer


With a copy to:


Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attention: Danielle M. Lauzon, Esq.


Each party to this Agreement may change such address for notices by sending to
the other party to this Agreement written notice of a new address for such
purpose. Each such notice or other communication shall be deemed given (i) when
delivered personally or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., eastern time, on a Business Day or, if such
day is not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier,
(iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid), and
(iv) if sent by email, on the Business Day on which receipt is confirmed by the
individual to whom the notice is sent, other than via auto-reply. For purposes
of this Agreement, “Business Day” shall mean any day on which the Principal
Trading Market and commercial banks in the city of New York are open for
business.
14.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and Canaccord and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 10 hereof. References to any of either of the parties contained in this
Agreement shall be deemed to include the successors and permitted assigns of
such party. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided in this Agreement.
Neither party may assign its rights or obligations under this Agreement without
the prior written consent of the other party, provided, however, that Canaccord
may assign its rights and obligations hereunder to an affiliate of Canaccord
without obtaining the Company’s consent.
15.    Adjustments for Stock Splits. The parties acknowledge and agree that all
share related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Shares.
16.    Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and placement notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Canaccord. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.
17.    Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.
18.    Waiver of Jury Trial. The Company and Canaccord hereby irrevocably waive
any right either may have to a trial by jury in respect of any claim based upon
or arising out of this agreement or any transaction contemplated hereby.
19.    Absence of Fiduciary Duties. The parties acknowledge that they are
sophisticated in business and financial matters and that each of them is solely
responsible for making its own independent investigation and analysis of the
transactions contemplated by this Agreement. They further acknowledge that
Canaccord has not been engaged by the Company to provide, and has not provided,
financial advisory services in connection with the terms of the offering and
sale of the Shares nor has Canaccord assumed at any time a fiduciary
relationship to the Company in connection with such offering and sale. The
parties also acknowledge that the provisions of this Agreement fairly allocate
the risks of the transactions contemplated hereby among them in light of their
respective knowledge of the Company and their respective abilities to
investigate its affairs and business in order to assure that full and adequate
disclosure has been made in the Registration Statement and the Prospectus (and
any amendments and supplements thereto). The Company hereby waives, to the
fullest extent permitted by law, any claims it may have against Canaccord for
breach of fiduciary duty or alleged breach of fiduciary duty and agrees
Canaccord shall have no liability (whether direct or indirect) to the Company in
respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on behalf of or in right of the Company, including stockholders,
employees or creditors of Company.
20.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile or email transmission.
[Remainder of page left intentionally blank]

If the foregoing accurately reflects your understanding and agreement with
respect to the matters described herein please indicate your agreement by
countersigning this Agreement in the space provided below.
Very truly yours,


CONFORMIS, INC.


By: /s/ Mark A. Augusti
Name:    Mark A. Augusti
Title:    President and Chief Executive Officer




ACCEPTED as of the date first-above
written:


CANACCORD GENUITY INC.




By: /s/ Jennifer Pardi
Name: Jennifer Pardi
Title: Senior Managing Director









SCHEDULE 1


The Authorized Representatives of the Company are as follows:


Name and Office / Title
E-mail Address
Telephone Numbers
Fax Number
Paul Weiner / CFO
 
 
 
Enzo LiCausi / VP of Finance
 
 
 
Mark Augusti / President & CEO
 
 
 
David Cerveny / Chief Legal Officer
 
 
 





The Authorized Representatives of Canaccord are as follows:


Name and Office / Title
E-mail Address
Telephone Numbers
Fax Number
Jeffrey G. Barlow / President
 
 
 
Tom Pollard / Principal
 
 
 
Jennifer Pardi / Senior Managing Director
 
 
 
Andrew Viles / Senior Managing Director and Internal Counsel
 
 
 






SCHEDULE 2






 
 
 
Subsidiary
Jurisdiction of Formation
ImaTx, Inc.
California
ConforMIS Europe GmbH
Germany
ConforMIS UK Limited
United Kingdom
ConforMIS Hong Kong Limited
Hong Kong






EXHIBIT A


OFFICER’S CERTIFICATE


I, [name of executive officer], the [title of executive officer] of ConforMIS,
Inc. (“Company”), a Delaware corporation, do hereby certify in such capacity and
on behalf of the Company pursuant to Section 7(p) of the Equity Distribution
Agreement dated May 10, 2017 (the “Distribution Agreement”) between the Company
and Canaccord Genuity Inc., to the best of my knowledge that:
(i)    The representations and warranties of the Company in Section 6 of the
Distribution Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and (B)
to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and
(ii)    The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Distribution
Agreement at or prior to the date hereof.


Date: ______________                By:                        
Name:
Title:


4834-0363-2711.7









